Citation Nr: 1509408	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-34 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from July 1969 to June 1973, and died in March 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the St. Paul, Minnesota Department of Veteran Affairs (VA) Regional Office (RO).  In her November 2012 substantive appeal, the appellant requested a videoconference hearing before the Board; she withdrew that request by June 2014 correspondence.  


FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic of Vietnam or in its "brown water" inland waterways during the Vietnam Era, and is not shown to have otherwise been exposed to Agent Orange in service.

2.  The Veteran died in March 1997; his death certificate shows that the immediate cause of his death was organizing diffuse alveolar damage of both lungs; the underlying cause of his death was chronic myelomonocytic leukemia.

3.  Myelomonocytic leukemia was not manifested in service or the first postservice year, and the Veteran's leukemia is not otherwise shown to have been related to his service (to include as due to environmental exposures therein).

4.  The Veteran had established service connection for a left upper eyelid scar; it is not shown that such disability caused or contributed to his death.





CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2014); 37 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

By correspondence dated August 2011, VA notified the appellant of the information needed to substantiate and complete her claim.  It provided notice that complied with Hupp, and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  

The Veteran's service treatment records (STR's) and pertinent postservice treatment records have been secured.  The AOJ secured a medical advisory opinion in May 2013.  That opinion is adequate for rating purposes, as it reflects consideration of the entire record and includes citation to supporting factual data and medical literature.  While the Board recognizes that the record suggests the Veteran was exposed to asbestos during service, the cause of the Veteran's death (chronic myelomonocytic leukemia) is not listed as a disease associated with asbestos exposure under VA's Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9(b).  Therefore, full development under VA's guidelines for cases involving disability due to asbestos exposure is not indicated.  The Board finds that the medical evidence in the record is adequate for rating purposes.  The appellant has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.
To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disability, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include leukemia) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for leukemia).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent (Agent Orange) during active military, naval, or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Chronic b-cell leukemia is an enumerated disease.  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicides/Agent Orange.

The appellant contends that the Veteran's leukemia should be presumptively service connected as due to Agent Orange exposure.  An April 2011 statement from a fellow Veteran indicates the Veteran served in Vietnam aboard the U.S.S. Fox, where the crew was in contact with asbestos, black oil, JP-5 fuel, and other chemicals.  An August 2011 National Personnel Records Center (NPRC) response to an inquiry regarding whether the Veteran served in Vietnam indicates that the U.S.S. Fox (on which the Veteran served) was in the official waters of Vietnam, but found no proof of in-country service.

The Veteran's death certificate lists the cause of his death as "organizing diffuse alveolar damage of the bilateral lungs," the contributory cause as "leukemic pulmonary infiltrates, diffuse/patchy," and the underlying cause of death as "chronic myelomonocytic leukemia."  At the time of his death, the Veteran had established service connection for a left upper eyelid scar.

The Veteran's STRs confirm that the Veteran served aboard the U.S.S. Fox during the Vietnam Era.  However, they are silent as to any complaints, diagnoses, or treatment related to leukemia.  Nothing of record suggests, nor does the appellant contend, that the Veteran's leukemia had its onset within a year following discharge.  Notably, the Veteran's death certificate notes that the interval between onset of his leukemia and his death was two years (i.e., more than 20 years after discharge).

A May 2013 VA medical advisory opinion based on a review of the record indicates the Veteran's death-causing disabilities were less likely than not related to his service, to include any alleged exposure to asbestos, black oil, and JP-5 fuel therein.  The consulting provider (citing to several medical studies) noted that there was no definitive association of JP-5 fuel with myelodysplastic syndromes (MDS) in the medical literature.  The provider also noted the fact that jet fuel also contains benzene, but that congressionally mandated studies found insufficient evidence to determine whether a relationship exists between benzene and MDS, and other studies showed no increased risk for developing myelomonocytic leukemia associated with historical exposure to benzene.  The examiner also found no evidence supporting residuals of asbestos exposure on lung biopsies in private medical records, and indicated that the pulmonary complications noted on his death certificate were due to leukemic infiltration by neoplastic cells rather than asbestos exposure. 

The appellant has not presented any medical opinion evidence or medical literature to the contrary.  She appears to rely primarily on a theory of presumptive entitlement based on exposure to Agent Orange in service.  The Board notes that the medical evidence in the record leaves somewhat unresolved whether the Veteran's chronic myelomonocytic leukemia is an enumerated disease entitled to consideration under the presumptive provisions of 38 U.S.C.A. § 1116.  38 C.F.R. § 3.309(e) lists chronic b-cell leukemia as a qualifying disease, but nothing in the record indicates the Veteran's leukemia may be characterized as such.  However, that matter does not require resolution.  The threshold question that must be addressed with respect to this theory of entitlement is whether or not the Veteran actually served in Vietnam, or was otherwise exposed to herbicides/Agent Orange in service (so as to trigger application of 38 U.S.C.A. § 1116).

Regarding the appellant's allegation of Agent Orange exposure, the Board notes both the April 2011 lay statement and the Veteran's STRs show that he served aboard the U.S.S. Fox during the Vietnam era.  However, there is no evidence that the ship entered the "brown waters" of Vietnam, or that its crew set foot on the land mass of Vietnam.  The NPRC has confirmed only that the ship was in the official "blue waters" of Vietnam.  Neither the appellant nor the April 2011 statement specifically alleges that the U.S.S. Fox served in the "brown waters" or that its crew set foot on the land mass of Vietnam.  Notably, the January 2010 Compensation and Pension (C&P) Service Bulletin (which lists Navy vessels that served in Vietnam) does not list the U.S.S. Fox as a ship "operating on inland waterways or docking in Vietnam."  Therefore, he is not shown to have served in Vietnam, so as to warrant a presumption of Agent Orange exposure based on service in Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a veteran set "foot on land" in Vietnam).  Furthermore, there is nothing showing or alleging that the Veteran was otherwise exposed to Agent Orange.  In this regard, the Board notes that while the April 2011 statement alleges exposure to "chemicals" broadly, it does not specifically allege there was exposure to Agent Orange aboard the U.S.S. Fox.  As there is no affirmative evidence showing the Veteran was exposed to Agent Orange in service (either directly or presumptively), the provisions of 38 U.S.C.A. § 1116 do not apply, and service connection for the cause of the Veteran's death based on a presumption of service connection for leukemia as due to exposure to herbicides is not warranted.  

The Board has also considered whether service connection for the cause of the Veteran's death may be warranted under other theories of entitlement.  To that end, it is worth noting that, of the listed causes of death in the Veteran's death certificate, chronic myelomonocytic leukemia appears to be the only disease noted; the immediate and contributing causes of death (organizing diffuse alveolar damage and leukemic pulmonary infiltrates) appear to be physical manifestations of his leukemia.  The Veteran's STRs are silent for complaints, findings, treatment, or diagnoses related to leukemia or to any respiratory disability.  On service separation examination, his respiratory system was normal on clinical evaluation, and there were no notations related to leukemia (and no abnormalities found on blood studies).  It is not alleged that the leukemia was symptomatic in service, or at any time soon thereafter.  Therefore, service connection for the disease causing the Veteran's death on the basis that it became manifest in service and persisted is not warranted.  Inasmuch as there is also no evidence or allegation that leukemia was manifested in the first postservice year, service connection for the leukemia on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is likewise not warranted.  The Board again notes that the Veteran's death certificate indicates the onset of leukemia was only two years before he died.  There is also nothing of record suggesting, nor does the appellant allege, that the Veteran's service connected left eyelid scar contributed to his death.  Therefore, there is also no basis for finding that a service connected disability contributed to the Veteran's death.

Under such circumstances, what is needed to establish service connection for the cause of the Veteran's death is affirmative medical evidence showing a nexus between the disease causing his death and his service.  The only competent medical evidence that directly addresses the matter of a nexus to service is the May 2013 medical advisory opinion.  The opinion provider considered the April 2011 lay statement reporting exposure to jet fuel, asbestos, and black oil aboard the U.S.S. Fox, and rejected such exposures as etiological factors for the death-causing leukemia, including rationale (described in detail above) for finding no relationship between each such environmental exposures and the leukemia with citations to supporting medical literature and studies.  The opinion addresses all critical medical questions pertinent to this appeal.  In light of the above, the Board finds the May 2012 opinion is highly probative evidence in this matter.  Absent any medical evidence to the contrary, it is persuasive.  The appellant has not submitted any medical opinions supporting a direct relationship between the Veteran's death-causing leukemia and his military service; as mentioned above, she appears to rely solely on a theory of presumptive entitlement based on exposure to Agent Orange (which is not shown).  

As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt rule does not apply, and her appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  


ORDER

The appeal seeking service connection for the cause of the Veteran's death is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


